COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       In re Javier Martinez, Jr.

Appellate case number:     01-20-00784-CV

Trial court case number: 2015-75648

Trial court:               246th District Court of Harris County, Texas

         Relator, Javier Martinez, Jr., has filed a petition for a writ of mandamus challenging the
trial court’s order granting a motion to reinstate. Relator also has filed a motion for temporary
relief, seeking to stay the trial court proceedings until twenty days after this Court’s adjudication
of relator’s petition for writ of mandamus. Relator’s motion is granted in part. All proceedings
in the trial court are stayed until disposition of relator’s petition for a writ of mandamus or
further order of this Court.
        The Court requests a response to the petition for a writ of mandamus from real party in
interest. The response, if any, is due 20 days from the date of this order.
       It is so ORDERED.

Judge’s signature: ________/s/ Julie Countiss________________
                           Acting individually


Date: December 1, 2020